DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, and the species of reduction of muscle mass as the specific beauty effect to be treated, in the reply filed on 4/15/2021 is acknowledged.
The Examiner would like to note that the elected species of “reduction of muscle mass” was found to be free of the prior and the claims would all be found to be free of the prior art if amended to recite “a method of reducing muscle mass in a subject in need thereof comprising administering … to a subject in need thereof.”

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
The disclosure is objected to because of the following informalities:  
The use of the term Botox, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-17 contains the trademark/trade name Botox.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe botulinum neurotoxin (known as  (Pg. 9, line 18), and accordingly, the identification/description is indefinite.
Claim 17 requires the essential oil to be administered 1-6 weeks after botox administration, however, claim 13 requires the composition to have a combination of essential oil and Botox.  The use of the phrase “a composition comprising a combination of…” appears to imply a single composition having a mixture of essential oil and Botox, thus the meets and bounds of the claim are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-172017 and Dake (US 2005/0196414), as evidenced by New Directions Aromatics.

JP’017 discloses an anti-skin aging agent comprising an Chrysanthemum indicam×Erigeron annuus extract.  JP’017 teaches that the composition prevents skin aging which means  preventing deterioration of the extracellular matrix of the skin by suppressing the decrease and / or degeneration of collagen and elastin present in the skin. Suppression of collagen and elastin reduction and denaturation can prevent the  deterioration of skin's extracellular matrix, thereby suppressing the occurrence of skin aging phenomena such as skin tension and reduced elasticity, wrinkles and sagging (Pg. 6).
JP’017 teaches the extract to be suitable for external preparation for skin and can be used in a cosmetic or pharmaceutical composition as an active agent (JP’017 – claims).  JP’017 teaches that suitable compositional forms include lotions, creams, gels, etc. (Pg. 6).
JP’017 teaches the extract to be made by obtaining 10kg of the above-ground part of Shiranui Chrysanthemim (Chrysanthemum indicam×Erigeron annuus) was air-dried for 2 weeks, after drying it was pulverized.  10g of the pulverized product was immersed in absolute ethanol (a volatile organic solvent).  Extraction was performed over 24hrs.  The solution after extraction was centrifuged and the precipitate in the solution was removed to obtain a light brown and clear Shiranui Chrysanthemim extract. 
While the prior art doesn’t teach this extract to be an essential oil, the instant specification teaches the claimed essential oil to be obtained by extraction by an organic solvent extraction method using a volatile solvent (Example 2).  As the prior art teaches extraction using a volatile organic solvent, the resulting light brown and clear extract of JP’017 is considered an essential oil absent factual evidence to the contrary. Furthermore, as evidenced by New Directions Aromatics, essential oils are the liquids that are isolated from plants when introduced to solvents.
Working example 11 shows administration of a composition containing the extract to subjects for evaluation of skin wrinkles, the composition showed better wrinkle improving effect.
However, JP’017 does not teach a method using both Botox and the Erigeron annuus extract.
Dake discloses compositions and methods for topical and transdermal delivery of Botulinum toxins (Abs).  Dake demonstrates that botulinum toxin can be therapeutically delivered across intact 
Dake teaches that the composition can be formulated as a gel, cream, lotions, etc. [0048].
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references. One of skill in the art would have been motivated to combine the compositions of JP’017 and Dake into a single composition and used said new composition to reduce wrinkles in a subject in need thereof.  One of skill in the art would have a reasonable expectation of success as MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”
	Regarding claim 14: Claims 14 and 15 appears to recite properties inherent in Botox and an Erigeron Annuus essential oil, therefore, as the prior art makes obvious the claimed Botox and essential oil and as compounds and its properties are inseparable, the limitations of the claims have been met.
While the prior art fails to teach the essential oil to extend the efficacy of duration of the Botox, the prior art makes obvious the active method steps with the claimed composition, therefore the composition claimed and the composition made obvious by the prior art are expected to have the same properties absent evidence to the contrary. 

Conclusion
	No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613